                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                 TERRE HAUTE DIVISION

________________________________________________
                                                       )
PATRICK R. SMITH and BRANDON S. HOLM,                  )
individually and on behalf of all others similarly     )
situated,                                              )
                                                       )
        Plaintiffs,                                    )
                                                       )
v.                                                     )                   No. 2:20-cv-630-JMS-DLP
                                                       )
JEFFREY A. ROSEN,1 in his official capacity as the     )
Acting Attorney General of the United States; MICHAEL )
CARVAJAL, in his official capacity as the Director     )
of the Federal Bureau of Prisons; and T. J. WATSON, in )
his official capacity as Complex Warden for the Terre  )
Haute Federal Correctional Complex,                    )
                                                       )
        Defendants.                                    )
________________________________________________)


                    PLAINTIFFS’ MOTION FOR EXPEDITED BRIEFING
               ON THEIR SECOND MOTION FOR A PRELIMINARY INJUNCTION

          Pursuant to Local Rule 7-1, plaintiffs Patrick R. Smith and Brandon S. Holm (“Plaintiffs”)

move for expedited briefing on their second motion for preliminary injunction. In support of this

motion, Plaintiffs state as follows:

          1.      Plaintiffs filed their original motion for preliminary injunction on November 30,

2020, seeking relief with respect to executions that were scheduled for December 10 and 11, 2020

and January 12, 14, and 15, 2021. The Court ordered expedited briefing on the motion.

          2.      On December 8, 2020, the Court issued an order denying Plaintiffs’ motion for

preliminary injunction and noted, among other things, that it was “unfortunately hamstrung by the

limited information the government chose to disclose” in response to Plaintiffs’ motion. [Dkt. 37

at 11].

1
    Substituted for former Attorney General William P. Barr pursuant to Fed. R. Civ. P. 25(d).


150571450.1
         3.    Plaintiffs worked to gather additional facts and information to address the concerns

raised by the Court in its preliminary injunction ruling.

         3.    Plaintiffs sought, and the Court ordered, limited, expedited discovery from

Defendants relevant to the issues raised in Plaintiffs’ complaint and motion for preliminary

injunction. Defendants were ordered to produce responses to Plaintiffs’ discovery requests by

December 15, 2020. [Dkts. 40, 45].

         5.    Defendants produced discovery responses to Plaintiffs on December 15, 2020.

Unfortunately, Defendants’ responses were incomplete.

         6.    On the evening of December 16, 2020, counsel for Plaintiffs sent an email to

counsel for Plaintiffs, seeking to meet and confer regarding Defendants’ discovery responses.

         7.    Counsel for Defendants indicated that she would be available to speak on December

18, 2020.

         8.    On December 17, 2020, counsel for Plaintiffs sent counsel for Defendants a detailed

letter explaining Plaintiffs’ concerns regarding Defendants’ discovery responses. On Friday,

December 18, 2020, counsel for Plaintiffs and Defendants discussed these concerns in a call, and

counsel for Defendants indicated that she would follow up on some of Plaintiffs’ concerns and

maintained Defendants’ objections on other points. Counsel for Plaintiffs followed up with

counsel for Defendants by letter following the call.

         9.    On Monday, December 21, 2020, counsel for Plaintiffs requested a Local Rule 37-

1 telephone conference to discuss the discovery issues with the Magistrate Judge.

         10.   The parties participated in a telephonic discovery conference with the Magistrate

Judge on the morning of December 22 and mid-day on December 22.

         11.   Defendants provided supplemental discovery responses to Plaintiffs on December

21 and 22, 2020. Late in the afternoon on December 22, counsel for Defendants also indicated

that Defendants would not provide a complete response to Plaintiffs’ Interrogatory No. 1, because

“in order to provide reliable responsive information, the BOP would need to interview the 70+

employees who have assisted in any way in the executions, which would be unduly burdensome.”

                                                -2-
150571450.1
         12.    In addition to seeking expedited discovery from Defendants following the Court’s

Order on their initial preliminary injunction motion, Plaintiffs reached out to Nina Fefferman,

Ph.D., a professor at the University of Tennessee, Knoxville and a researcher in infectious diseases

and pandemic preparedness. Among other things, Dr. Fefferman has modeled the COVID-19

outbreak, with specific attention to the risks of spread from and within carceral facilities and the

corresponding implications for community healthcare resources.

         13.    Plaintiffs prepared and filed their second motion for preliminary injunction

promptly after receiving discovery responses from Defendants and obtaining additional scientific

evidence in support of their motion.

         14.    Executions are scheduled for January 12, 14, and 15 at FCC Terre Haute. Plaintiffs

respectfully request an expedited briefing schedule on their second motion for preliminary

injunction to allow for a decision by the Court in advance of the next scheduled execution date.

         9.     Plaintiffs propose the following schedule:



         Plaintiffs’ Second Motion for Preliminary Injunction:       December 28, 2020

         Defendants’ Opposition:                                     January 4, 2021

         Plaintiffs’ Reply:                                          January 6, 2021




                                               -3-
150571450.1
         Wherefore, Plaintiffs respectfully request that the Court grant their request for expedited

briefing.


Dated: December 28, 2020                      Respectfully submitted,

                                              /s/ Robert A. Burgoyne _________
                                              John R. Maley
                                              Barnes & Thornburg LLP
                                              11 South Meridian Street
                                              Indianapolis, Indiana 46204-3535
                                              Telephone: (317) 231-7464 (direct)
                                              John.maley@btlaw.com

                                              Robert A. Burgoyne, pro hac vice
                                              Caroline M. Mew, pro hac vice
                                              Perkins Coie LLP
                                              700 13th St. NW, Suite 800
                                              Washington, DC 20005-3960
                                              Telephone: (202) 654-1767
                                              rburgoyne@perkinscoie.com
                                              cmew@perkinscoie.com

                                              Sarah Howland, pro hac vice
                                              Perkins Coie LLP
                                              1155 Avenue of the Americas, 22nd Floor
                                              New York, N.Y. 10036-2711
                                              Telephone: (212) 262-6900
                                              showland@perkins.coie.com

                                              Attorneys for Plaintiffs




                                                -4-
150571450.1
                                  CERTIFICATE OF SERVICE


         I hereby certify that on December 28, 2020, a copy of the foregoing document was filed

electronically. Service of this filing will be made on all ECF-registered counsel by operation of

the court's electronic filing system.

                                            /s/ Robert A. Burgoyne
                                            Robert A. Burgoyne




                                              -5-
150571450.1
